Case 3:19-cv-00501-TJC-JBT Document 66 Filed 06/05/19 Page 1 of 3 PageID 602



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILE DIVISION

JOANNE MILLER,
individually and on behalf of all
others similarly situated,

               Plaintiff,                           CASE NO. 3:19-cv-00501-TJC-JBT
vs.

SCHWAN’S COMPANY; SCHWAN’S
CONSUMER BRANDS, INC.; SCHWAN’S
FOOD SERVICE, INC.; and SFC GLOBAL
SUPPLY CHAIN, INC.

               Defendants.
                                                    /

               DEFENDANTS’ CERTIFICATE OF INTERESTED PERSONS
                   AND CORPORATE DISCLOSURE STATEMENT

       Defendants, Schwan’s Company; Schwan’s Consumer Brands, Inc.; Schwan’s Food

Service, Inc.; and SFC Global Supply Chain, Inc., through the undersigned counsel, disclose the

following pursuant to this Court’s Interested Persons Order:

       1.      The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this action -

including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

that own 10% or more of a party’s stock, and all other identifiable legal entities related to any

party in the case:

               a.     Schwan’s Company
               b.     Schwan’s Consumer Brands, Inc.
               c.     Schwan’s Food Service, Inc.
               d.     SFC Global Supply Chain, Inc.
               e.     CJ CheilJedang
               f.     Joanne Miller
               g.     Foley Hoag, LLP
               h.     August Horvath
Case 3:19-cv-00501-TJC-JBT Document 66 Filed 06/05/19 Page 2 of 3 PageID 603



               i.     Shumaker, Loop & Kendrick, LLP
               j.     Michele Leo Hintson
               k.     Thomas M. McDonnell
               l.     Joshua Levin-Epstein
               m.     Spencer I. Sheehan
               n.     Michael J. Duggar
               o.     Levin-Epstein & Associates, P.C.
               p.     Sheehan & Associates, P.C.
               q.     Law Office of Michael J. Duggar

       2.      The name of every other entity whose publicly-traded stock, equity, or debt may

be substantially affected by the outcome of the proceedings:

               a.     None

       3.      The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors’ committee (or twenty largest

unsecured creditors) in bankruptcy cases:

               a.     None

       4.      The name of each victim (individual or corporate) of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution:

               a.     N/A

       I hereby certify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the District Judge and Magistrate Judge assigned to this case, and

will immediately notify the Court in writing upon learning of any such conflict.


       Dated: June 5, 2019                            /s/ August Horvath
                                                    FOLEY HOAG LLP
                                                    AUGUST HORVATH, ESQ.
                                                    New York State Bar No. 2833234
                                                    Admitted pro hac vice
                                                    Email: ahorvath@foleyhoag.com
                                                    1301 Avenue of the Americas, 25th floor
                                                    New York, NY 10019
                                                    Telephone: (646) 927-5544



SLK_TAM:#3061709v1                          2
Case 3:19-cv-00501-TJC-JBT Document 66 Filed 06/05/19 Page 3 of 3 PageID 604



                                                     - and -

                                                       /s/ Michele Leo Hintson
                                                     SHUMAKER, LOOP & KENDRICK, LLP
                                                     MICHELE LEO HINTSON, ESQ.
                                                     Florida Bar No. 604941
                                                     Primary Email: mhintson@shumaker.com
                                                     Secondary Email: kgrotz@shumaker.com
                                                     THOMAS F. McDONNELL, JR., ESQ.
                                                     Florida Bar No. 113349
                                                     Primary Email: tmcdonnell@shumaker.com
                                                     Secondary Email: dmazzarella@shumaker.com
                                                     101 East Kennedy Blvd., Suite 2800
                                                     Tampa, Florida 33602
                                                     Telephone: (813) 229-7600
                                                     Facsimile: (813) 229-1660
                                                     Attorneys for Defendants


                                CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will send a notice of electronic filing to the
following:

Joshua D. Levin-Epstein, Esq.                    Michael J. Duggar, Esq.
Levin-Epstein & Associates, P.C.                 Michael J. Duggar, PA
One Penn Plaza - Suite 2527                      PO Box 192
New York, NY 10119                               Christmas, FL 32709-0192
joshua@levinepstein.com                          litig8tr59@gmail.com

Spencer I. Sheehan, Esq.
Sheehan & Associates, P.C.
505 Northern Boulevard - Suite 311
Great Neck, NY 11021
spencer@spencersheehan.com



                                              /s/ Michele Leo Hintson
                                             ATTORNEY




SLK_TAM:#3061709v1                           3
